
	
		I
		112th CONGRESS
		2d Session
		H. R. 5939
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Mr. Pastor of Arizona
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 100 North Taylor Lane in Patagonia, Arizona, as the
		  Jim Kolbe Post Office.
	
	
		1.Jim Kolbe Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 100 North Taylor Lane in Patagonia, Arizona, shall be known
			 and designated as the Jim Kolbe Post Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Jim Kolbe
			 Post Office.
			
